                                         Case 3:18-cv-04869-WHA Document 61 Filed 10/16/19 Page 1 of 2



                                  1   ROBERT C. SCHUBERT S.B.N. 62684
                                      WILLEM F. JONCKHEER S.B.N. 178748
                                  2   SCHUBERT JONCKHEER & KOLBE LLP
                                      Three Embarcadero Center, Suite 1650
                                  3   San Francisco, California 94111
                                      Telephone: (415) 788-4220
                                  4   Facsimile: (415) 788-0161
                                      rschubert@sjk.law
                                  5   wjonckheer@sjk.law
                                  6   Local Counsel for Plaintiff and the Proposed Class
                                  7   RYAN M. KELLY (admitted pro hac vice)
                                      ANDERSON & WANCA
                                  8   3701 Algonquin Road, Ste 500
                                      Rolling Meadows, IL 60008
                                  9   Telephone: (847)368-1500
                                      Facsimile: (847)368-1501
                                 10
3701 Algonquin Road, Suite 500




                                      rkelly@andersonwanca.com
  Rolling Meadows, IL 60008
     ANDERSON + WANCA




                                 11   Counsel for Plaintiff
         (847) 368-1500




                                 12
                                 13
                                 14                              UNITED STATES DISTRICT COURT
                                 15                           NORTHERN DISTRICT OF CALIFORNIA
                                 16
                                       SANDUSKY WELLNESS CENTER,
                                 17    LLC, an Ohio limited liability company,
                                                                                       Case No.   3:18-cv-04869-WHA
                                       individually and as the representative of a
                                 18    class of similarly-situated persons,
                                 19                                                    PLAINTIFF’S NOTICE OF VOLUNTARY
                                                                    Plaintiff,         DISMISSAL
                                 20                   v.                               Complaint filed: August 10, 2018
                                 21
                                       ALERE HOME MONITORING, INC.,                    District Judge: Hon. William H. Alsup
                                 22
                                                                    Defendant.         Trial date: Not Set
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28   _______________________________________________________________________________

                                                           PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                                         Case 3:18-cv-04869-WHA Document 61 Filed 10/16/19 Page 2 of 2



                                  1          Plaintiff, SANDUSKY WELLNESS CENTER, LLC, through its undersigned attorneys,
                                  2
                                      pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, hereby dismisses this action
                                  3
                                      with prejudice as to the individual claims of Plaintiff, without prejudice as to class allegations, each
                                  4
                                      party to bear its own costs, expenses and fees.
                                  5
                                  6
                                                                                    Respectfully submitted,
                                  7
                                  8   Dated: October 15, 2019                       ANDERSON + WANCA

                                  9                                                 /s/ Ryan M. Kelly
                                                                                    Ryan M. Kelly (admitted pro hac vice)
                                 10
3701 Algonquin Road, Suite 500
  Rolling Meadows, IL 60008




                                                                                    One of the Attorneys for Plaintiff, SANDUSKY
     ANDERSON + WANCA




                                 11
                                                                                    WELLNESS CENTER, LLC, individually and as the
         (847) 368-1500




                                 12                                                 representative of a class of similarly-situated persons

                                 13
                                 14
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28   _______________________________________________________________________________

                                                          PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
